Markus B.G. Oberg, OSl3 11112187
Daniel J. Park, OSB 11132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                   UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION




DRY BULK SINGAPORE PTE. LTD,                          Case No. 3: 19-cv-O 1671-BR

                     Plaintiff,                       IN ADMIRAL TY

                             v.                       DECLARATION OF CURLY TSAO IN
                                                      SUPPORT OF MOTION FOR COUNTER
Amis Integrity S.A., in personam and M/V              SECURITY
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


           I, CURLY TSAO, declare as follows:

           I.        I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.

          2.         I am employed by Wisdom Marine Lines Co., Ltd., as Operations Person in
C. TSAO DECL. IN SUPP. MOT. FOR COUNTER SECURITY - Page I
[Case No. 3: I 9-cv-1671]



{2929J-00569616:1}
Charge ("PIC"), and oversaw day-to-day operations of the M/V AMIS INTEGRITY at

relevant times. I have been employed by Wisdom Marine Lines Co., Ltd. since July 20 l 6.

           3.         As Operations PIC of Wisdom Marine Lines Co., Ltd., I have knowledge of

Plaintiff Dry Bulk Singapore Pte. Ltd. 's wrongful arrest of the M/V AMIS INTEGRITY on

October l 7, 2019, and the costs incurred and losses suffered by Owners (Amis Integrity S.A.)

as a result of this arrest. To date, the total cost incurred/loss suffered by Ovmers as a result

of the wrongful arrest is $298,951.05, excluding attorney fees and costs.

           4.         At the time of the arrest, the M/V AMIS INTEGRITY was under charter to

The China Navigation Company Pte. Ltd. ("CNCO"), and scheduled to transport grain cargo

for a third party.

           5.         Attached hereto as Exhibit 1 is a true and correct copy of the charter party

(the "Revised Full and Complete Clean Recap") between Amis Integrity S.A. and CNCO.

           6.         Attached hereto as Exhibit 2 is a true and correct copy of the Hire Invoice

dated October 30, 2019 issued by CNCO after the arrest.

           7.         Attached hereto as Exhibit 3 is a true and correct copy of a subsequent Hire

Invoice dated November 21, 20 l 9 issued by CNCO after the arrest and identifying additional

and revised amounts attributed to the arrest.

           8.         Under the charter with CNCO, the daily charter hire rate was $ l 4,000. See

Exhibit 1, Article 8.

           9.         As a result of the arrest, Amis Integrity S.A. lost 8.1583333 days of charter

hire, or $114,216.67. See Exhibit 2.




C. TSAO DECL. IN SUPP. MOT. FOR COUNTER SECURITY - Page 2
[Case No. 3:19-cv-1671]



{2929.1-00569616;1}
           10.        In addition to the loss of charter hire, Owners incurred costs for bunkers

consumed while the vessel was off-hire/under arrest in the amount of $16,636.10.                 See

Exhibit 2.

           11.        Owners also incurred an additional $4,139.70 for cost associated with

deviation for bunkers, and an additional related loss of charter hire in the amount of

$18,083.33. See Exhibit 3.

           12.        Owners also incurred $95,765.25 in Port Disbursements through Interport

PNW, LLC, relating to pilotage, towagc, dockage, and line handling that were necessitated

solely as a result of the arrest.

           13.        Attached hereto as Exhibit 4 is a true and correct copy of the invoicing from

Intcrport PNW, LLC, in the amount of$94,665.25.

           14.        Attached hereto as Exhibit 5 is a true and correct copy of the invoicing for

Supplementary Port Disbursements in the amount of $1, 100.

           15.        In order to secure the release of the vessel from arrest, Owners were forced to

post security in the form of a surety bond in the amount of $2,500,000 at a first term

premium of 2 percent, or $50,000, along with a $100 additional fee, for a total first term cost

of $50, 100.

           16.        Lastly, as a result of the arrest, Owners incurred attorney fees and costs and

continue to incur attorney fees and costs relating to the wrongful arrest. To date, Owners

have incurred in excess of$40,000 in attorney fees and costs.

           17.        Owners' costs incurred to date as a result of the wrongful arrest thus exceed

$340,000.




C. TSAO DECL. IN SUPP. MOT. FOR COUNTER SECURITY - Page 3
[Case No. 3:I9-cv-I67I]



{29293-00569616; 1}
           I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

STATE OF OREGON AND THE UNITED STATES OF AMERICA THAT THE

FOREGOING IS TRUE AND CORRECT TO TIIE BEST OF MY KNOWLEDGE AND

BELIEF.

           DATED this 11th day of December, 2019 at Taipei, Taiwan.




                                             CURLY TSAO




C. TSAO DECL. IN SUPP. MOT. FOR COUNTER SECURITY - Page 4
[Case No. 3: I 9-cv-1671]



{29293-00569616;1)
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on December 11, 2019, I electronically
                     filed the foregoing with the Clerk of the Court using the CM/ECF
                     system, which will send notification of such filing to The Honorable
                     Anna J. Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 11th day of December,
                     2019.

                                               s/ Shelley Courter
                                               Shelley Courter, Legal Assistant
                                               LeGros Buchanan & Paul
                                               4025 Delridge Way SW, Suite 500
                                               Seattle, Washington 98106-1271
                                               Telephone:        206-623-4990
                                               Facsimile:        206-467-4828
                                               E-mail:           scourter@legros.com




C. TSAO DECL. IN SUPP. MOT. FOR COUNTER SECURITY - Page 5
[Case No. 3:19-cv-1671]



{29293-00569616;1}
